AFFIRM; and Opinion Filed September 11, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01464-CR

                            LARRY LEE GRACE, JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-54162-R

                              MEMORANDUM OPINION
               Before Chief Justice Wright and Justices FitzGerald and Fillmore
                                  Opinion by Justice Fillmore

       Larry Lee Grace, Jr. appeals from the adjudication of his guilt for aggravated assault with

a deadly weapon. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). The trial court assessed

punishment at ten years’ imprisonment. On appeal, Grace’s attorney filed a brief in which he

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to Grace. We advised Grace of his right to file a pro se response, but he did not file a pro se
response. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

131464F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LARRY LEE GRACE, JR., Appellant                    Appeal from the 265th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01464-CR       V.                        F12-54162-R).
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice FitzGerald
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014.




                                             -3-